46th Annual EEI Financial Conference November 2011 Exhibit 99.1 Exhibit 99.1 2 2011 Fall EEI 2 Safe Harbor Provision Certain statements contained herein, regarding matters that are not historical facts, are forward-looking statements (as defined in the Private Securities Litigation Reform Act of 1995). These include statements regarding management’s intentions, plans, beliefs, expectations or forecasts for the future. Such forward-looking statements are based on UIL Holdings’ expectations and involve risks and uncertainties; consequently, actual results may differ materially from those expressed or implied in the statements. Such risks and uncertainties include, but are not limited to, general economic conditions, legislative and regulatory changes, changes in demand for electricity, gas and other products and services, unanticipated weather conditions, changes in accounting principles, policies or guidelines, and other economic, competitive, governmental, and technological factors affecting the operations, markets, products and services of UIL Holdings’ subsidiaries, The United Illuminating Company, The Southern Connecticut Gas Company, Connecticut Natural Gas Corporation and The Berkshire Gas Company. Such risks and uncertainties with respect to UIL Holdings’ recent acquisition of The Southern Connecticut Gas Company, Connecticut Natural Gas Corporation and The Berkshire Gas Company include, but are not limited to, the possibility that the expected benefits will not be realized, or will not be realized within the expected time period. The foregoing and other factors are discussed and should be reviewed in UIL Holdings’ most recent Annual Report on Form 10-K and other subsequent periodic filings with the Securities and Exchange Commission. Forward-looking statements included herein speak only as of the date hereof and UIL Holdings undertakes no obligation to revise or update such statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events or circumstances. James P. Torgerson President and Chief Executive Officer 3 2011 Fall EEI Contents qOverview úCorporate Structure úInvestment Highlights úYTD 3Q ’11 Financial Results úDebt Maturities & Credit Ratings ú’11 Earnings Guidance úUIL Integration qUIL Forecasts úCapital Expenditure úAverage Rate Base qBusiness Operations & Services úGas distribution úElectric transmission úElectric distribution úGeneration úSmart Systems qGovernmental and Regulatory Updates qConclusion 3 4 2011 Fall EEI UIL - Corporate Structure 4 › Service territory: 716 sq miles - Greater Hartford - New Britain & Greenwich › ~160,000 customers › 319 employees › 2,011 miles of mains with ~124,000 services › Allowed ROE of 9.41% going forward Service territory: 512 sq miles from Westport, CT to Old Saybrook, CT › ~178,000 customers › 290 employees › 2,273 miles of mains with ~131,000 services › Allowed ROE of 9.36% going forward › Service territory: 716 sq miles - Greater Hartford - New Britain & Greenwich › ~160,000 customers › 319 employees › 2,011 miles of mains with ~124,000 services › Connecticut Natural Gas (CNG) Service territory: 512 sq miles from Westport, CT to Old Saybrook, CT › ~178,000 customers › 290 employees › 2,273 miles of mains with ~131,000 services › Southern Connecticut Gas (SCG) 5 2011 Fall EEI Investment Highlights 5 qElectric distribution & transmission and gas distribution utilities - complementary earnings patterns qGrowth opportunities qDisciplined capital investment program qCommitment to investment grade credit profile qConsistent history of dividend payments (5.1% yield as of 11/2/11) Gas Operations Electric Operations úIdentified capital expenditure projects with clear need úGrowth opportunities - converting residentials and businesses to gas heat úWinter peaking úObjective is to achieve allowed ROEs úIdentified capital expenditure projects with clear need úGrowth opportunities in transmission úSummer peaking ú50% owner in peaking generation plants úOpportunity to invest in regulated renewables generation úObjective is to achieve allowed ROE 6 2011 Fall EEI q$34M or 76% increase in net income compared to YTD 3Q ’10 úGas distribution net income of $29.7M YTD ’11, no comparable income in ‘10 úBoth GenConn peaking generation plants are now operating in the ISO-NE markets and YTD contributed to UIL pre-tax income of $8.2M, compared to a pre-tax loss of $0.5M YTD 3Q ‘10 úYTD net income for electric transmission was $23.2M, an increase of $3.7M compared to YTD 3Q ’10, primarily attributable to an increase in the allowance for funds used during construction due to increased CWIP qAverage D & CTA ROE as of 9/30/11: 9.63% qPreliminary average ROE as of 9/30/11:SCG 8.30-8.40%, CNG 8.90-9.00% Net Income ($M) 6 YTD ’11 vs. YTD ‘10 Financial Results by Business 7 2011 Fall EEI ** To be remarketed Amounts may not add due to rounding Based on current plans - expect no need for external equity at least through 2013 UI Pollution Control Revenue Bonds UI Equity Bridge Loan repaid in July UIL Debt retired in Feb SCG, CNG & Berkshire Near-Term Debt Maturities ($M) $5 Berkshire note repaid in May SCG notes refinanced Issuer S&P Moody’s UIL Holdings BBB (Stable) Baa3 (Stable) United Illuminating BBB (Stable) Baa2 (Stable) SCG BBB (Stable) Baa2 (Stable) CNG BBB (Stable) Baa1 (Stable) Berkshire BBB (Stable) Baa2 (Stable) Issuer Credit Ratings 7 ** Debt Maturities & Credit Ratings 8 2011 Fall EEI Current Assumptions úElectric distribution, CTA & other and Gas distribution ranges were narrowed reflecting year-to-date performance úGenConn expected to earn $0.12-$0.14 per share úUIL Corporate was reduced to reflect tax savings resulting from the deductibility of certain gas company acquisition costs ‘12 earnings expectations will be discussed on the 4Q ‘11 earnings call 8 Increased ‘11 Earnings Expectations as of 11/4/11 9 2011 Fall EEI Expected On-going Savings of $11.6M 9 $M UIL Integration qIntegration progressing on schedule qSuccessfully completed a major SAP system cutover from Iberdrola USA (IUSA) at the beginning of August qSubstantially exited Transition Services Agreement as of the end of September ‘11 2011 Fall EEI UIL Forecasts 11 2011 Fall EEI UIL 2012-2021 Capital Expenditure Forecast 11 * 2011 capex details can be found in the appendix ** Includes GenConn equity investment & 6-yr forecast (2010A-2015P) for Gas distribution Does not include potential to construct, own and operate up to 10MW of Class I renewable generation Amounts may not add due to rounding Presentation format for 10-yr CapEx has changed (and will be the format going forward).Includes future 10 years (2012- 2021).Previous format included present year and future 9 years. qPrevious 2011 capex forecast, $383M* qIdentified projects with clear need q Full 10-yr forecast for Gas distribution capex úPrevious 6-yr forecast (2010A-2015P), $417 qIncreased IT-related projects in UIL Corporate 12 2011 Fall EEI GenConn Equity Investments: Rate Base $M (Excluding GenConn Equity Investments): 2% 43% 22% 33% 1% 41% 22% 36% 40% 22% 38% 40% 22% 38% 38% 24% 38% Electric distribution CTA Gas distribution* Electric transmission Amounts may not add due to rounding * Gas distribution rate base by company can be found in the appendix 12 CAGR 7.3% Gas distribution 4.1% Electric transmission 9.2% Electric distribution 11.6% 2012-2016 Average Rate Base Forecast Gas distribution 14 2011 Fall EEI American Community Survey’s selected housing characteristics estimates show a large percentage of households in Connecticut do not use natural gas for heating Litchfield 62% 13% 16% 4% 5% Fairfield 47% 35% 15% 2% 1% Connecticut 50% 31% 15% 2% 1% New Haven 46% 35% 16% 2% 2% Middlesex 63% 11% 18% 4% 3% New London 63% 11% 19% 3% 4% Windham 68% 9% 11% 8% 4% Tolland 67% 9% 13% 5% 4% Hartford 41% 42% 13% 1% 2% Fuel oil, kerosene Electricity Utility gas Bottled, tank or LP gas Other¹ Source: U.S. Census Bureau; Average data for 2005-2009 1 Other includes coal or coke, wood, solar, no fuel used and other # Occupied housing units: The # in parentheses represents the number of cities or towns in that county that are served by a UIL gas company. Approximately 37% of businesses & households on UIL gas mains are not currently natural gas customers 14 Gas Distribution Potential for Heating in CT 15 2011 Fall EEI (1) Residential and commercial 15 Gas Distribution Heating Conversions qInterest in conversions increasing as heating season begins úDirect mail marketing deployed in October to increase customers’ awareness of conversion benefits úFinancing options are being expanded to assist customers with up-front conversion costs úNatural gas supply prices are low and expected to remain low for the foreseeable future qApproximately 6,800 customer(1) additions in 2010 úTargeting 30,000-35,000 additional gas heating customers over the next 3 years ▪’11 - approximately 25% increase over ‘10 levels ▪’12 - approximately 50% increase over ’10 levels qThrough September, residential conversions are 13% ahead of‘10 levels úYTD 9/30/11, there were 4,129 conversions, compared to 3,654 conversions for YTD 9/30/10 qNew residential customers are anticipated to generate approximately $280-$315 of distribution net operating income per customer 16 2011 Fall EEI qNew main is required to serve the new construction qNew main will pass 79 homes that are mostly heated with oil q18 homes already signed up for conversion qOpportunity - 61 homes that will be on the new main 16 Gas Distribution Example of Neighborhood Expansion 17 2011 Fall EEI 17 Gas Distribution CapEx Forecast Gas Distribution CapEx Forecast $M qPrevious 2011 capex forecast, $61M qRevised UIL Gas distribution forecast úPrevious 5-yr forecast was provided by IUSA qForecast addresses replacement of cast iron & bare steel úBase spend of approx. $26M annually úAccelerated infrastructure spending of approx. $121M over 10 years qNew Business úHeating conversions úMain extensions 18 2011 Fall EEI 18 Gas Distribution Examples of Projects Replacement Services & Mains úReplacement of cast iron & bare steel úEnhances system performance úProgram: on-going ~ $381M (2012-2021) Electric transmission 20 2011 Fall EEI 20 Electric Transmission CapEx Forecast qPrevious 2011 capex forecast, $69M qCapEx is well-diversified in scale and category úNot highly dependent on a few major projects or load growth úSee next slide for examples qOnly includes high probability projects … úAlthough UI is working on other growth opportunities, they are not included until highly likely Transmission CapEx Forecast $M 21 2011 Fall EEI 21 Electric Transmission Examples of Projects Grand Avenue 115 kV Switching Station Rebuild Shelton 115/ 13.8 kV Substation Union Avenue 115/ 26.4 kV Substation úAddresses short circuit capability issues and aged/obsolete infrastructure úUnder construction úPlanned in-service ~ $60M* úMeets Greater Shelton area load growth úIn Planning úPlanned in- service 2014 ~ $25M* úUnder construction úPlanned in-service ~ $15M* úAddresses infrastructure condition, maintenance short circuit capability concerns úPhased upgrades in engineering and construction úPlanned in- service 2011- ~ $22M* East Shore 115 kV Substation Upgrades * Dollars shown are rounded/approximate expected total project Transmission CapEx (generally including both spend to date and future expected spend); excluding AFUDC. 22 2011 Fall EEI Electric Transmission Growth Outside Service Territory Region-wide RPS Satisfaction 22 New England East-West Solution (NEEWS) ú2020 gap is significant úUnlikely to be satisfied by current queue úSignificant transmission will be needed úTogether with NU, NStar, NGrid, UI is cooperatively researching economical delivery UI Participation in CL&P Project: úUI’s portion of investment: greater of $60M* or 8.4% of CL&P’s costs for the CT portions of: ▪Greater Springfield Reliability, Interstate Reliability, Central CT Reliability Projects úUI deposits thru end Nov. ‘11: $9.6M ▪Remaining investments expected to be made over a period of 3 to 5 years úOn 8/29/11, FERC approved UI’s request for a 125 basis point ROE adder resulting in a total project ROE of 12.89% once assets are in service *Based on most recent information/estimate from NU 23 2011 Fall EEI Electric Transmission Developments FERC Order 1000 qIssued by FERC on July 21, 2011.Includes provisions related to: úIncorporating public policy into transmission planning úTransmission cost allocation úLimitation on right of first refusal úInter-regional transmission coordination qPotentially enhances UIL’s ability to participate in renewable transmission qInitial review indicates that New England is already compliant with many of the requirements … úBut, stakeholders will need to reach consensus on some, e.g. incorporation of public policy úInitial stakeholder discussions have begun 23 Challenge to Regional Base ROE q“206” Complaint filed by multiple state governmental parties on September 30, 2011 úClaims that New England TO’s base ROE is too high … qMultiple New England TOs (including UI) filed a response on October 20, 2011 úDemonstrates that ROE is at an appropriate level qFERC will decide, but date of decision uncertain Electric distribution 25 2011 Fall EEI 25 Electric Distribution CapEx Forecast Electric Distribution CapEx Forecast $M qPrevious 2011capex forecast, $172M qCapEx is well-diversified in scale and category úForecast is not highly dependent on a few major projects or load growth 26 2011 Fall EEI 26 Electric Distribution Examples of Projects Central Facility - UI Office & Operations Building Splice Chamber Remediation Network Infrastructure Replacement Distribution Transformer Replacement Program úConsolidate all UI “Work Centers” onto a single site referred to as the Central Facility úUnder construction úPlanned in-service ~ $128M* úRebuild deteriorated underground splicing chambers úIn progress úAnnual program over 10 years ~ $8M per year úIn progress úAnnual program over 10 years ~ $5M per year úInfrastructure program to replace transformers due to poor physical condition, inadequate capacity, that could potentially contain levels of PCBs úIn progress úAnnual program over 10 years ~ $7M per year * Dollars shown are rounded/approximate expected total project Distribution CapEx (generally including both spend to date and future expected spend). 27 2011 Fall EEI Electric Distribution Recent Storm Update Tropical Storm Irene q59% of electrical circuits experienced outages qMore than 10,000 locations worked on by crews qNearly 50% of UI’s customers were without power at the peak ú99.8% restored within 7 days qParticipated in post-Irene legislative hearings qAs of 9/30/11, the cost estimate was approximately $20M, of which approximately $4M has been capitalized úIn accordance with PURA regulatory decision and past storm guidance, a regulatory asset has been established for storm-related O&M costs úExpect to seek recovery of these costs in a future rate proceeding Autumnal Storm Alfred qApproximately 16% of UI’s customers experienced power outages ú99.9% of all customers had power within 3 days 27 Tropical Storm Irene Impact across UI service territory Peak of Tropical Storm Irene coincidental with high tide - extensive flooding at two UI substation properties Generation 29 2011 Fall EEI qRegulated COS approach úROE, lifetime floor - 9.75% ú50/50 - debt/equity úAnnual PURA rate case qBoth GenConn Devon & Middletown are now operating in the ISO-New England (ISO-NE) markets úUIL reported pre-tax income of $3.5M and $8.2M in the 3Q and first nine months of ’11, respectively 29 Generation GenConn Energy - Peaking Generation Project Highlights Locations Devon & Middletown Technology GE LM6000 Capacity 400 MW (188MW each at Devon and Middletown) Off Taker CL&P 50/50 Joint Venture between UI and NRG Devon Middletown 30 2011 Fall EEI 30 Generation Regulated Renewables Development Opportunity qCT Public Act 11-80 / Section 127 (effective July 1, 2011) authorizes UI to construct, own, operate and rate base Class I renewable generation up to 10MW úSolar Photovoltaics úFuel Cells úWind Turbines qExpected investment up to $40-$50M over the next two - three years qPURA filing expected by the first quarter 2012 qEntry into renewable generation qSupports public policy objectives qAligns with sustainable business strategy Smart Systems 32 2011 Fall EEI 32 Smart Systems UI’s Mesh Network Modernization of UI’s Electric System qOver 337,000 meters - ú80,000 two-way w/remote disconnect capability úMeters have qMesh Network qMaster Data is stored in Meter Data Management -interface with SAP qOutage Mgt System uses meter intelligence for restoration and communication qOver 33% of our customers have Time-of-Day rates Governmental and Regulatory
